DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 11/11/2021.  In virtue of this filing, claims 1-9 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 11/11/2021 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Cho et al. (US Patent No.: 10,156,749) and further in view of Favero et al. (US Patent No.: 10,520,365, hereinafter, “Favero”).
Regarding claim 1, Han teaches an electronic modulating device (see figure 5), comprising: 
a substrate (see figure 5, layer substrate 550, [0060-0062]); 
a plurality of first electrodes disposed on the substrate (see figures 5-6, layer substrate 550, plurality of electrodes 551-553, [0060-0062]); 
a plurality of second electrodes disposed on the substrate (see figures 5-6, layer substrate 550, plurality of electrodes 551-553, [0060-0062]); and 
a common electrode disposed opposite to the plurality of first electrodes and the plurality of second electrodes (see figures 5-6, a common electrode layer 540, plurality of electrodes 551-553, [0060-0062]).
It should be noticed that Han fails to teach a common electrode is comprising a plurality of openings. However, Cho teaches a common electrode is comprising a plurality of openings (see figures 4H-4I, 5A-5B, common electrode 195, plurality of opening 200a, col.9, ln.35-65, col.11, ln.19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cho into view of Han in order to provide a liquid crystal device that is capable of realizing high light use efficiency.
Han and Cho, in combination, fails to teach the electronic modulating device modulates an electromagnetic wave of radio frequency in a range from 1G Hz to 100T Hz. However, Favero teaches modulates an electromagnetic wave of radio frequency in a range from 1 THz to 100 THz (see col.3, ln.24-30, col. 16, ln.1-12). Favero disclosed plurality of frequency range. It appears to examiner that select the plurality of frequency range for modulating would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Favero into view of Han and Cho in order to support high frequency range.
Regarding claim 2, Cho further teaches one of the plurality of openings disposed corresponding to one of the plurality of first electrodes (see figures 4H-4I, 5A-5B, common electrode 195, drain electrode 162, plurality of opening 200a, col.9, ln.35-65, col.11, ln.19-31).
Regarding claim 3, Cho further teaches an area of the one of the plurality of openings is the same from an area of another one of the plurality of openings (see figures 5A-5B, common electrode 195, drain electrode 162, plurality of opening 200a, col.9, ln.35-65, col.11, ln.19-31). It appears to examiner that select an area of the one of the plurality of openings is different from an area of another one of the plurality of openings would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 4, Cho further teaches another one of the plurality of openings disposed corresponding to one of the plurality of second electrodes (see figures 5A-5B, common electrode 195, drain electrode 162, plurality of opening 200a, col.9, ln.35-65, col.11, ln.19-31).

Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Cho et al. (US Patent No.: 10,156,749) and further in view of Favero et al. (US Patent No.: 10,520,365, hereinafter, “Favero”) as applied to claim 1 above, and further in view of Saitoh et al. (US Pub. No.: 2014/0307214, hereinafter, “Saitoh”).
Regarding claim 5, Han, Cho and Favero, in combination, fails to teach a driving element electrically connected to the one of the plurality of second electrodes. However, Saitoh teaches a driving element electrically connected to the one of the plurality of second electrodes (see figure 1, [0055], plurality of TFT serves as a driving element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Saitoh into view of Han, Cho and Favero in order to provide view angles, high brightness, high contract and low power consumption.
Regarding claim 6, Saitoh further teaches another driving element electrically connected to one of the plurality of first electrodes (see figure 1, [0055], plurality of TFT serves as a driving element).
Regarding claim 9, Saitoh further teaches a signal line disposed on the substrate, wherein the signal line is electrically connected to at least one of the plurality of first electrodes (see figure 7, [0013], signal line 219).



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Cho et al. (US Patent No.: 10,156,749) and further in view of Favero et al. (US Patent No.: 10,520,365, hereinafter, “Favero”) as applied to claim 1 above, and further in view of Hayashi et al. (US Pub. No.: 2019/0245275, hereinafter, “Hayashi”).
Regarding claim 7, Han, Cho and Favero, in combination, fails to teach the electronic modulating device provides a radiation pattern comprising a main lobe and a side lobe, and a difference of gain level between the main lobe and the side lobe is greater than or equal to 10 dB. However, Hayashi teaches the electronic modulating device provides a radiation pattern comprising a main lobe and a side lobe, and a difference of gain level between the main lobe and the side lobe is greater than or equal to 8 dB (see figures 12-13, [0091]). It appears to examiner that select difference of gain level between the main lobe and the side lobe is greater than or equal to 10 dB would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hayashi into view of Han, Cho and Favero in order to provide a good radiation characteristic.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Cho et al. (US Patent No.: 10,156,749) and further in view of Favero et al. (US Patent No.: 10,520,365, hereinafter, “Favero”) as applied to claim 1 above, and further in view of Lee (US Patent No.: 7,262,825).
Regarding claim 8, Han, Cho and Favero, in combination, fails to teach the common electrode has a ring structure. However, Lee teaches the common electrode has a ring structure (see col.8, ln.30-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into view of Han, Cho and Favero in order to provide a liquid crystal device that is capable of realizing high light use efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649